DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2022 has been entered.
Priority
This application repeats a substantial portion of prior Application No. 13/920,804, filed 06/18/2013, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it appears to constitute a continuation-in-part of the prior application, and NOT a continuation. Attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Response to Arguments
Claims 29, 31, 34, 39, 41, 44, 47 are amended in the reply filed on 04/30/2022; claims 31, 37, 38, 41, 47 are cancelled; claims 30, 40, 48 were cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Examiner refers Applicant to the Priority section regarding continuation status, as at least claim 36 has a filing date of the current application which is 03/13/2020.
Applicant's arguments filed 04/30/2022 have been fully considered but they are not persuasive.
Regarding the chamber and interior of the chamber, Applicant argues that Ackerman fails to teach the application element is cube-shaped. 
Examiner disagrees, and notes that the amended subject matter regarding the “non-cubed shaped assemblies” is rejected under 112 (a) as new matter, as Applicant does not have support for this subject matter. Further, Ackerman teaches optimizing the shape of the chamber in order to coat different shaped objects, which is optimization of shape of the chamber and also the substrates. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 32, 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 recites “wherein the interior deposition chamber space is configured to coat non-cube shaped electronic device assemblies.”  Applicant does not appear to have support for the negative limitation “configured to coat non-cube shaped electronic device assemblies.”
Claims 39, 42-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 39 recites “wherein the interior deposition chamber space is configured to coat non-cube shaped electronic device assemblies.”  Applicant does not appear to have support for the negative limitation “configured to coat non-cube shaped electronic device assemblies.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites “the exit door is planar” which does not constitute a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318503 to “Adams” in view of US 2010/0047448 to “Morisaki” as evidenced by US 5,030,475 to “Ackermann,” US 2012/0142138 to “Li.”
Claim 29: Adams discloses an apparatus for applying a parylene protective coating to an electronic device assembly, comprising: a parylene coating application element (690 [material deposition chamber], Fig. 4b, see para. [0048] where parylene coatings are disclosed) comprising: at least one door (670, 675 [loadlocks], para. [0079]); and an interior deposition chamber space (inside 690), the coating application element (690) sized to simultaneously apply protective coating to a plurality of substrates (para. [0055]). 
However Adams does not disclose (claim 29) the coating application element sized to simultaneously apply coating to a plurality of electronic device assemblies, wherein the coating application element is cube-shaped; wherein the interior deposition chamber space of the coating application element is cube-shaped; wherein the interior deposition chamber space is configured to coat non-cube shaped electronic device assemblies.
Morisaki discloses (claim 29) wherein a coating application element (100 [film forming apparatus], Fig. 3-4) sized to simultaneously apply coating to a plurality of substrates (para. [0082]), for the purpose of providing a noble and useful film forming apparatus (para. [0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the simultaneous coating of substrates as taught by Morisaki with motivation to provide a noble and useful film forming apparatus.
Ackermann teaches that the shapes and dimensions of the apparatus can be adapted via altering the reaction chamber appropriately to accommodate different shaped substrates (see col. 7, lines 18-32) which reads on (claim 29) wherein the coating application element is cube-shaped, wherein the interior deposition chamber space is configured to coat non-cube shaped electronic device assemblies, and wherein the interior deposition chamber space of the coating application element is cube-shaped, for the purpose of having other-shaped objects to be able to be coated such as cubes, tube, or irregularly curved surfaces, etc (col. 7, lines 18-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the element and interior shape requirement, and different shaped substrates as taught by Ackermann with motivation to have other-shaped objects to be able to be coated such as cubes, tube, or irregularly curved surfaces, etc.
The apparatus of Adams in view of Morisaki and Ackermann does not disclose (claim 29) wherein at least one door comprises an entry door and an exit door and wherein the parylene coating application element further comprises an exit door that is planar; (claim 32) wherein the entry door and the exit door are flat; (claim 33) wherein the exit door is positioned at an opposite side of the coating application element from the entry door; (claim 34) wherein the entry door and the exit door are planar; (claim 35) wherein the exit door is positioned at an opposite side of the coating application element from the entry door; (claim 36) wherein the at least one door and a frame of the coating application element form the interior deposition chamber  space, wherein the interior deposition chamber space is cuboid-shaped.
Li discloses (claim 29) wherein at least one door (215/212/211, Fig. 1-8) comprises an entry door (215 [front-door plate]) and an exit door (212/211 [upper back-door plate]/[bottom back-door plate]), and wherein the application element (02) further comprises an exit door (212/211) that is at least partially planar (see Fig. 1-8); (claim 32) wherein the entry door (215) and the exit door (212/211) appear to be at least partially flat (see Fig. 1-8); (claim 33) wherein the exit door (212/211) is positioned at an opposite side of the coating application element (02 [deposition box]) from the entry door (215, see Fig. 1-2); (claim 34) wherein the entry door (215) and the exit door (212/211) appear to be at least partially planar (see Fig. 1-8); (claim 35) wherein the exit door (212/211) is positioned at an opposite side of the coating application element (02 [deposition box]) from the entry door (215, see Fig. 1-2); (claim 36) wherein the at least one door (215/212/211) and a frame (216 [frame]) of the coating application element (02) form the interior deposition chamber space (inside 02,para. [0033]), wherein the interior deposition chamber space is cuboid-shaped (see Fig. 2). Li discloses this for the purpose of forming an enclosed space (para. [0034]) or treating or depositing more pieces of glasses/substrates (para. [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the doors and configuration as taught by Li with motivation to form an enclosed space or treat and deposit more pieces of glasses/substrates.
Claims 30, 31, 37, 38: (Cancelled).
Claims 39, 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318503 to “Adams” in view of US 2010/0047448 to “Morisaki” and further in view of US 5,030,475 to “Ackermann,” US 2012/0142138 to “Li.”
Claim 39: Adams discloses an apparatus for applying a parylene protective coating to an electronic device assembly, comprising: a parylene coating application element (690 [material deposition chamber], Fig. 4b, see para. [0048] where parylene coatings are disclosed) comprising: at least one door (670, 675 [loadlocks], para. [0079]); and an interior deposition chamber space (inside 690), the coating application element (690) sized to simultaneously apply protective coating to substrates (para. [0055]). 
However Adams does not disclose (claim 39) the coating application element sized to simultaneously apply coating to a plurality of plurality of electronic device assemblies, wherein the coating application element is cube-shaped; wherein the interior deposition chamber space of the coating application element is cube-shaped; wherein the interior deposition chamber space is configured to coat non-cube shaped electronic device assemblies.
Morisaki discloses (claim 39) wherein a coating application element (100 [film forming apparatus], Fig. 3-4) sized to simultaneously apply coating to a plurality of substrates (para. [0082]), for the purpose of providing a noble and useful film forming apparatus (para. [0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the simultaneous coating of substrates as taught by Morisaki with motivation to provide a noble and useful film forming apparatus.
Ackermann teaches that the shapes and dimensions of the apparatus can be adapted via altering the reaction chamber appropriately to accommodate different shaped substrates (see col. 7, lines 18-32) which reads on (claim 39) wherein the coating application element is cube-shaped, wherein the interior deposition chamber space is configured to coat non-cube shaped electronic device assemblies, and wherein the interior deposition chamber space of the coating application element is cube-shaped, for the purpose of having other-shaped objects to be able to be coated such as cubes, tube, or irregularly curved surfaces, etc (col. 7, lines 18-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the element and interior shape requirement, and different shaped substrates as taught by Ackermann with motivation to have other-shaped objects to be able to be coated such as cubes, tube, or irregularly curved surfaces, etc.
The apparatus of Adams in view of Morisaki and Ackermann does not disclose (claim 39) wherein at least one door comprises an entry door and an exit door; (claim 42) wherein the entry door and the exit door are flat; (claim 43) wherein the exit door is positioned at an opposite side of the coating application element from the entry door; (claim 44) wherein the entry door and the exit door are planar; (claim 45) wherein the exit door is positioned at an opposite side of the coating application element from the entry door; (claim 46) wherein the at least one door and a frame of the coating application element form the interior deposition chamber  space.
Li discloses (claim 41) wherein at least one door (215/212/211, Fig. 1-8) comprises an entry door (215 [front-door plate]) and an exit door (212/211 [upper back-door plate]/[bottom back-door plate]); (claim 42) wherein the entry door (215) and the exit door (212/211) appear to be at least partially flat (see Fig. 1-8); (claim 43) wherein the exit door (212/211) is positioned at an opposite side of the coating application element (02 [deposition box]) from the entry door (215, see Fig. 1-2); (claim 34) wherein the entry door (215) and the exit door (212/211) appear to be at least partially planar (see Fig. 1-8); (claim 45) wherein the exit door (212/211) is positioned at an opposite side of the coating application element (02 [deposition box]) from the entry door (215, see Fig. 1-2); (claim 46) wherein the at least one door (215/212/211) and a frame (216 [frame]) of the coating application element (02) form the interior deposition chamber space (inside 02,para. [0033]). Li discloses this for the purpose of forming an enclosed space (para. [0034]) or treating or depositing more pieces of glasses/substrates (para. [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the doors and configuration as taught by Li with motivation to form an enclosed space or treat and deposit more pieces of glasses/substrates.
The apparatus of Adams in view of Morisaki and Ackermann already discloses wherein the interior deposition chamber space is cubed-shaped (see col. 7, lines 18-32, Ackermann).
Claims 40, 47, 48: (Cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718